Exhibit 10.46

AMENDMENT NO. 1 TO LICENSE AGREEMENT

This Amendment No. 1 to License Agreement (this “Amendment”) is made as of
January 13, 2012, by and among Apthera, Inc., a Delaware corporation
(“Licensor”), Kwangdong Pharmaceutical Co., Ltd., a company incorporated in
Korea (“Licensee”), and Galena Biopharma, Inc., a Delaware corporation
(“Galena”), with reference to the following facts:

WHEREAS, Licensor and Licensee previously entered into a License Agreement,
effective as of April 30, 2009 (the “License Agreement”), in connection with
Licensor’s grant to Licensee of a license to the Licensed Intellectual Property;

WHEREAS, Licensor is a wholly-owned subsidiary of Galena; and

WHEREAS, Licensor and Licensee wish to amend the License Agreement in certain
respects as provided in this Amendment.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
hereby agree as follows:

1. Definitions. Capitalized terms not defined in this Amendment shall have the
meanings attributed to such terms in the License Agreement.

2. Amendment. Section 3.1(b) of the License Agreement is hereby amended and
restated in its entirety to read as follows:

“a four hundred thousand U.S. dollar ($400,000) investment to be paid within
thirty (30) days from the date that the first patient is dosed in a Phase III
Clinical Trial, with such investment to be made in shares (the “Shares”) of
Galena common stock, par value $0.0001 per share (the “Common Stock”), at a
price per share equal to the greater of (i) the closing sale price of the Common
Stock as reported on the NASDAQ Capital Market (or if not then trading on the
NASDAQ Capital Market, the closing sale price of the Common Stock on the stock
exchange or over-the-counter market on which the Common Stock is principally
trading on such date) on the first full trading day after Galena first issues a
press release announcing that the first patient was dosed in a Phase III
Clinical Trial, or (ii) $0.65. Notwithstanding anything to the contrary herein,
if Galena issues the foregoing press release prior to market open (i.e., 9:30
a.m. EST) on a trading day, then the closing sale price of the Common Stock on
that trading day will apply for purposes of (i) of this Section 3.1(b).”

3. Issuance of the Shares. Upon issuance in accordance with the terms of this
Amendment, the Shares will be duly authorized, validly issued, fully paid and
non-assessable. For its clarity, Galena shall issue the Shares as
afore-mentioned subject to the terms of this Amendment and the License Agreement
and it shall cause the certificates representing the Shares to be delivered to
Licensee.



--------------------------------------------------------------------------------

4. Representations, Warranties and Agreements of Licensee. Licensee represents
and warrants to, and agrees with, Licensor and Galena as follows:

(a) Licensee will acquire the Shares for its own account, for investment
purposes only.

(b) Licensee understands that the Shares will not upon issuance thereof be
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or under any state securities laws. Licensee is familiar with the provisions of
the Securities Act and Rule 144 thereunder and understands that the restrictions
on transfer placed on Shares may result in Licensee being required to hold the
Shares for an indefinite period of time.

(c) Licensee agrees not to sell, assign, transfer or otherwise dispose of, with
or without consideration (“Transfer”), any of the Shares except pursuant to an
effective registration statement under the Securities Act or an exemption from
registration. As a further condition to any such Transfer, except in the event
that such Transfer is made pursuant to an effective registration statement under
the Securities Act, if in the reasonable opinion of counsel to Galena any
Transfer of the Shares by the contemplated transferee thereof would not be
exempt from the registration and prospectus delivery requirements of the
Securities Act, the contemplated transferee may be required to furnish Galena
with an investment letter setting forth such information and agreements as may
be reasonably requested by Galena to verify the Transfer’s compliance with the
registration provisions of the Securities Act.

5. Lock-Up. Licensee agrees that, without the prior written consent of Galena,
it will not, during the period commencing on the date the Shares are issued to
Licensee and ending on the first anniversary of such date: (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any of the
Shares or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Shares, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of the Common Stock or such other securities, in
cash or otherwise.

6. Compliance and liability of Galena and Licensor. Galena shall have Licensor
comply with all of the terms and conditions of this Amendment and License
Agreement and Galena and Licensor shall be jointly and severally liable for the
fulfillment of this Amendment as well as License Agreement.

7. No Other Changes to the License Agreement. Except as expressly amended by
this Amendment, all of the terms of the License Agreement shall remain in full
force and effect.

8. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument. Counterpart signature
pages to this Amendment may be delivered by facsimile or electronic delivery
(e.g., by email of a PDF signature page) and each such counterpart signature
page will constitute an original for all purposes.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

APTHERA, INC.   KWANGDONG PHARMACEUTICAL CO., LTD. By:  

/s/ Mark J. Ahn

  By:  

/s/ Sung Won Choi

  Name:   Mark J. Ahn     Name:   Sung Won Choi   Title:       Title:  
President GALENA BIOPHARMA, INC.       By:  

/s/ Mark J. Ahn

        Name:   Mark J. Ahn         Title:   President and CEO      

 

3